Case: 12-10325       Document: 00512089969         Page: 1     Date Filed: 12/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 19, 2012
                                     No. 12-10325
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ANTONIUS M. HEIJNEN,

                                                  Petitioner-Appellant
v.

KEITH HALL, Warden; CCA EDEN DETENTION CENTER; ERIC HOLDER,
U.S. Attorney General; DEPARTMENT OF HOMELAND SECURITY -
IMMIGRATION AND CUSTOM ENFORCEMENT,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 6:10-CV-89


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Antonius M. Heijnen, federal prisoner # 21755-051, is serving a federal
criminal sentence in CCA Eden Detention Center in Texas. In addition, Heijnen
is an alien against whom the Bureau of Immigration and Customs Enforcement
(ICE) has issued a detainer, subjecting him to immediate removal from the
United States upon release from Bureau of Prisons (BOP) custody. He appeals
the denial of his 28 U.S.C. § 2241 petition challenging the BOP’s policy excluding
him, because he is a noncitizen with an ICE detainer, from rehabilitation
programs that afford a reduction in sentence. See 28 C.F.R. § 550.55(b). The



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10325     Document: 00512089969     Page: 2   Date Filed: 12/19/2012

                                  No. 12-10325

petition is foreclosed by this court’s decision in Gallegos-Hernandez v. United
States, 688 F.3d 190, 192-93 (5th Cir.), cert. denied, 133 S. Ct. 561 (2012).
      AFFIRMED.




                                        2